



EXHIBIT 10.1








Diebold Nixdorf, Incorporated
5995 Mayfair Road.
N. Canton, Ohio
United States
March [], 2017
Dr. Jürgen Wunram
Am Heiddamm 21
28355 Bremen
Dear Jürgen:
We at Diebold Nixdorf, Inc. (“Diebold Nixdorf” and together with its affiliates,
the “Diebold Nixdorf Group”) are pleased to offer you certain terms of
employment and to set forth the following group-wide compensation targets with
the Diebold Nixdorf Group in acknowledgement of your appointment as Chief
Operating Officer and Senior Vice President of Diebold Nixdorf, Incorporated and
designation as an executive officer of Diebold Nixdorf for purposes of Section
16 of the Securities and Exchange Act of 1934 as well as your various other
roles and responsibilities within the Diebold Nixdorf Group, including those
which you may assume in future.
Responsibilities and Duties
As an executive officer of Diebold Nixdorf the responsibilities in your
positions within the Diebold Nixdorf Group include the authority to make or
influence policy-making functions within the Diebold Nixdorf Services
organization, as contemplated under Section 16 of the Securities and Exchange
Act of 1934, it being understood that while you are serving as a member of the
management board of Diebold Nixdorf AG (the “Company”) on average approximately
25% of your working time will be allocated to rendering of services as a member
and chairman of the management board of the Company.
In countersigning this letter and subject to the preceding paragraph you
acknowledge and agree that Diebold Nixdorf may, upon reasonable request, assign
to you a corresponding leadership position with any legal entity of the Diebold
Nixdorf Group domiciled in Western Europe, e.g, by accepting an appointment as a
management board member or a managing director of a general partner of Diebold
Holding Germany Inc. & Co. KGaA; it being understood that (i) your obligation to
accept any such assignment is subject to the consent of the supervisory board of
the Company and (ii) Diebold Nixdorf will not ask you to move to another country
in the context of assuming such leadership function and that from the
perspective of Diebold Nixdorf the management functions associated with such
appointment can be performed predominantly from Paderborn, Germany. Accordingly
and upon such assignment, you agree to render





--------------------------------------------------------------------------------





management services to the applicable Diebold Nixdorf Group entity at terms
equivalent to your then-current service agreement with Diebold Nixdorf AG (the
“Company”), dated September 21, 2010 and amended from time to time (the “Service
Agreement”), and the terms of employment set forth herein. Assuming such
leadership position may include to resign as a management board member of the
Company, to the extent that you have agreed to the terms and conditions of such
an assignment and the Supervisory Board of Diebold Nixdorf AG has approved the
resignation.


Remuneration and Incentives
Effective from _______ 2017 (the “Effective Date”), and in each case as approved
by the Diebold Nixdorf Compensation Committee of its Board of Directors and the
supervisory board of the Company, you will be set to receive the following
compensation:
(1)
Your annual total fixed salary to be received from entities of the Diebold
Nixdorf Group (including, for the avoidance of doubt, the Company) shall be EUR
535,000,

(2)
You shall be eligible to receive from entities of the Diebold Nixdorf Group
(including, for the avoidance of doubt, the Company) a short-term incentive cash
award for 2017 under Diebold Nixdorf’s Annual Cash Bonus Plan and/or any other
incentive program established by entities of the Diebold Nixdorf Group based on
the approved targets for the Annual Incentive Plan of 100% of fixed salary and
which will include defined threshold and maximum performance levels, and

(3)
You shall be eligible to receive a long-term equity award in 2017 based on a
value of 200% of your fixed base salary, under Diebold Nixdorf’s 1991 Amended
and Restated Equity Performance and Incentive Plan and/or any other incentive
program established by entities of the Diebold Nixdorf Group (including, for the
avoidance of doubt, the Company).

(4)
To the extent tax applicable to your overall remuneration for services rendered
for entities of Diebold Nixdorf Group under, or based on, this letter
(including, for the avoidance of doubt, remuneration under you Service
Agreement) exceeds the amount of tax that would be applicable to such overall
remuneration if it were to be taxable solely in Germany as income of a
management board member in Germany, Diebold Nixdorf agrees to indemnify you from
and against any such exceeding tax liabilities on an after tax basis that are
incurred by you after the date of your appointment as an executive officer.

Senior Leadership Severance Plan (SLSP)
Effective as of the date of countersigning this letter by you and provided that
you have waived the severance provision in section 9 para (5)d) of your Service
Agreement as existent in January 2017, you shall be subject to and eligible
under the Diebold Nixdorf SLSP (or its functional equivalent at such time), as
it may be amended or modified from time to time. For a one year transition
period commencing on the date of countersigning this letter by you, however,
your severance shall be calculated also taking into account section 9 para (5)d)
of your Service Agreement as existent in January 2017. The amount so calculated
based on your Service Agreement will be compared to the amount calculated using
the SLSP formula and your then current on target earnings as defined in the
SLSP. For this one year only, to the extent eligible for severance, you shall
receive the greater of the two calculations.
Conflicts of Interest
The provisions of the Executive Services Agreement concluded between Diebold
Nixdorf and the Company as of August 15, 2016 as amended from time to time (the
“Executive Services Agreement”) are incorporated by reference herein and apply
mutatis mutandis to your rights and obligations in the event of any actual or
perceived conflict of interest arising in connection with his various roles
within the Diebold Nixdorf Group.







--------------------------------------------------------------------------------





Interpretation
Any remuneration received and any eligibility for incentive payments under your
Service Agreement which relate to times for which you are also entitled to
remuneration and incentives as set forth under “Remuneration and Incentives”
above shall count towards the respective group-wide remuneration targets as set
forth above; it being understood, for the avoidance of doubt, that any future
payments under Section 4(1) (fixed salary) of the Service Agreement will count
towards the remuneration as set forth above under No. 1 and any future incentive
grants under Sections 4(4) (short term-incentives) and 4(5) (long-term
incentives) of your Service Agreement will count towards the incentives as
defined under No. 2 and No. 3 above, respectively. In signing this letter, you
accept this letter as an offer within the meaning of Section  9 para. 3 of the
Executive Services Agreement.




North Canton, this __. __________ 2017
Paderborn, this __________ 2017
 
 
[DN Signer]
Dr. Jürgen Wunram








